        Case 1:19-cv-06161-JPC-DCF Document 80 Filed 08/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LAURA MESAGNO,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-6161 (JPC)
                  -v-                                                  :
                                                                       :   ORDER OF DISMISSAL
UNITED STATES OF AMERICA, et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has been informed that the parties have reached a settlement in principle in this

case. Accordingly, it is ordered that this action is dismissed without costs and without prejudice

to restoring the action to the Court’s calendar, provided the application to restore the action is

made within sixty days of this Order in the event the settlement agreement is not completed and

executed. Any such application filed after sixty days from the date of this Order may be denied

solely on that basis. If the parties wish for the Court to retain jurisdiction for the purposes of

enforcing any settlement agreement, they must submit the settlement agreement to the Court by

the deadline to reopen to be “so ordered” by the Court. Pursuant to 3.F of the Court’s Individual

Rules and Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain

jurisdiction to enforce a settlement agreement unless it is made part of the public record. Any

pending motions are moot. All conferences are canceled. The Clerk of Court is respectfully

directed to close the case.

        SO ORDERED.

Dated: August 2, 2021                                      __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
